KLEIN, J.
Appellant was denied unemployment compensation and appeals, arguing that the employer terminated her. We affirm.
After working as a bookkeeper for about four months, appellant took a medical leave of absence to have a hysterectomy. Her physician advised her she could not return to work until September 1, 2001, three months after her operation.
Although she had not been authorized by her physician to return to work, she made an effort to work several hours a day at the end of June, 2001, even though her operation was only three to four weeks earlier. She testified that she was advised by her employer not to return to work and that the employer had decided to replace her.
Appellant acknowledges she was not entitled to unemployment benefits from the date of her operation, June 4 through June 29, but is contesting the denial of benefits from June 29 through July 19, which was the day of her hearing. Appellant’s claim for benefits was denied on the ground that it was undisputed that her physician had prescribed twelve weeks of recuperation following her operation, making September 1 the earliest she could return to work.
We find competent substantial evidence to support that finding and affirm the denial of benefits from June 29 through July 19, 2001, the date of the hearing.
GUNTHER, J., and HAWLEY, ROBERT A., Associate Judge, concur.